Case 2:21-mj-O5066-DMF Document1 Filed 04/13/21 Page 1of 4

AO 442 (Rev, }I/11) Arrest Warrant

UNITED STATES DISTRICT COURT [\[EB@EIVE
APR 05 2021

for the

District of New Hampshire

> \a United States of America US MARSHALS SERVICE
NGG

 

v. )
, Matthew Gangi ) Case No, 14-cr-30-01-JL
4 ory
Aa\- se
) -
)
Defendant
ARREST WARRANT

To: Any authorized law. enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arresied) Matthew Gangi :
who is accused of an offense or violation based on the following document filed with the court:

 

O Indictment GO Superseding Indictment O Information © Superseding Information © Complaint

O Probation Violation Petition ow Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

See attached petition.

Date: 04/05/2021 Ewa) ()) Ja uo

fssuing officer's signatitre "s-

City and state: _ Concord, New Hampshire Erica DiFabio, Depuly Clerk

Printed neine and title

 

Return

 

This warrant was received on (daie) _ of: 8 pat , and the person was arrested on (date) oulis pe /
al (city and state) 7vrson, AZ. : 7

 

 

Date: oar Subject arested by_ 1251015
and initialed on_ov 5/2.) _
in the District of Arizona.

 

Arresting afficer’s signature

 

Printed name and title

 
Case 2:21-mj-O5066-DMF Document1 Filed 04/13/21 Page 2 of 4
Case 1:14-cr-00030-JL. Document 32 Filed 04/02/21 Page 1 of 3

PROB 12C

(Rev. 8/18)
UNITED STATES DISTRICT COURT
for the
District of New Hampshire
Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: Matthew Gangi Case Number: 14-CR-30-01-JL

Name of Sentencing Judicial Officer: | Honorable Joseph N. Laplante
Date of Original Sentence: November 20, 2014
Original Offense: Bank Robbery in violation of 18 U.S.C. § 2113(a)

Original Sentence: 96 months imprisonment followed by 3 years of supervised release

Révocation: N/A
Type of Supervision: Supervised release Date Supervision Commenced: March 23, 2021
Assistant U.S. Attorney: Terry L. Ollila Defense Attorney: Mark L. Sisti

 

PETITIONING THE COURT

To issue a warrant
C] To issue a summons
(] Other:

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 Violation of Mandatory Condition: The defendant shall not commit another
federal, state, or local crime. On or about March 31, 2021, in Lawrence, MA, the

266 § 28, and Larceny under $1,200, in violation of MGL 266 § 30.

defendant committed the offense of Larceny of Motor Vehicle, in violation of MGL

Evidence in support of this charge includes a police report from the Lawrence (MA)

Police Department outlining the defendant’s involvement in the offenses.

2 Violation of Standard Condition #1: The defendant shall not leave the judicial
- district without the permission of the court or probation officer, On or about March
31, 2021, the defendant was present in Lawrence, MA, a location outside the District

of New Hampshire without the permission of the court or probation officer.

Evidence in support of this charge includes 1) a police report from the Lawrence
(MA) Police Department regarding an incident involving the defendant and 2) the
probation officer’s testimony that the defendant did not have permission to leave the

District of New Hampshire.
Case 2:21-mj-O5066-DMF Document1 Filed 04/13/21 Page 3 of 4
Case 1:14-cr-00030-JL Document 32 Filed 04/02/21 Page 2 of 3

Matthew Gangi Page 2 of 3 4/2/21

3 Violation of Standard Condition #2: The defendant shall report to the probation

officer in a manner and frequency directed by the court or probation officer. On or
about March 29, 2021, the probation officer directed the defendant to make daily

telephone calls to the probation officer to check-in and after that date, no telephone
calls were made.

Evidence in support of this charge includes the probation officer’s testimony that
reporting instructions were provided to the defendant and that he failed to follow
them.

4 Violation of Standard Condition #6: The defendant shall notify the probation
officer at least ten days prior to any change in residence or employment. On or about
March 31, 2021, the defendant moved from his residence, the Double Tree Hotel in
Manchester, NH, without notifying the probation officer and his whereabouts are
unknown.

‘Evidence in support of this charge includes the probation officer’s testimony that on
March 29, 2021, the defendant reported to that he was living at the Double Tree
Hotel in Manchester, NH, 2) that hotel staff confirmed that he checked out on March
31, 2021, and 3) that he did not notify the probation office of the change in residence.

U.S. Probation Officer Recommendation:
The term of supervision should be
] revoked.
C] extended for years, for a total term of years.

1) The conditions of supervision should be modified as follows:

I declare under penalty of perjury that the foregoing is true and correct.

Respectfully submitted by,

/siScott M. Davidson
Scott M. Davidson
U.S. Probation Officer
603-225-1430

Date: April 2, 2021

Reviewed & Approved by:

/s/Eric G. Gray
Eric G. Gray

Supervisory U.S. Probation Officer
603-226-7752

 

 
Case 2:21-mj-O5066-DMF Document1 Filed 04/13/21 Page 4 of 4
Case 1:14-cr-00030-JL Document 32 Filed 04/02/21 Page 3 of 3

Matthew Gangi Page 3 of 3 4/2/21

THE COURT ORDERS:

Cl No action J
(1 The issuance of a warrant. Petition and issuance of the warrant to remain sealed pending arrest.
(J The issuance of a summons.

(1. Other:

Gr Lyle

Aignature of Judicial Officer

April 2, 2021

 

Date
